Citation Nr: 9902297	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-25 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bilateral elbow 
disorder, secondary to service-connected right knee disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.

When this matter was last before the Board of Veterans 
Appeals (the Board) in January 1997, inter alia, it was 
remanded to the Department of Veterans Affairs (VA) Portland, 
Oregon, Regional Office (RO) for additional development.  
Following the completion of that development, the case was 
returned to the Board in October 1998.  The veterans 
representative submitted additional argument to the Board in 
December 1998, and the case is now ready for further 
appellate review.  

The Board notes that when the veterans claim was last before 
the Board, the issue of entitlement to a disability rating in 
excess of 30 percent for postoperative torn medial meniscus 
of the right knee, with arthritis, was also remanded to the 
RO for additional development.  Following the completion of 
the requested development, the evaluation for that disability 
was increased to a combined rating of 40 percent, consisting 
of a 30 percent evaluation under Diagnostic Code 5257 of VAs 
Schedule of Rating Disorders, and a separate 10 percent 
evaluation under Diagnostic Code 5010 for arthritis.  
Thereafter, in the course of a July 1998 hearing before a 
hearing officer at the RO, the veteran stated that he was 
satisfied with the combined 40 percent evaluation assigned 
for his right knee disability, and stated further that it was 
his intent to withdraw the appeal of the issue.  Given that 
the veterans intent to withdraw the right knee rating issue 
was formally entered on the written record in the form of the 
hearing transcript, the Board considers the matter withdrawn, 
and will therefore limit further appellate consideration to 
the issue set out above.  38 C.F.R. § 20.204 (1998).  


REMAND

The veteran contends that service connection is warranted for 
a bilateral elbow disorder as secondary to his service-
connected right knee disorder based upon the fact that he has 
fallen and injured his elbows on several occasions because of 
the instability of his right knee.  

The veteran is advised that in order to present a well-
grounded claim of service connection for a bilateral elbow 
disorder, he must submit competent medical evidence showing 
he currently has such a disorder that is linked or related to 
service or to a service-connected disability.  See 38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Unless a well-grounded claim has been submitted, the VA is 
not obligated by statute to assist the veteran in the 
development of facts pertinent to his claim of service 
connection for that disorder.  38 U.S.C.A. § 5107(a).  Epps 
v. Gober, No. 97-7014 (Fed. Cir. Oct. 7, 1997).  
Notwithstanding the foregoing proposition, if specific 
evidence is referred to by a claimant, and a specific 
location of that evidence is also given, VA may be under some 
duty to assist the veteran in obtaining such evidence, 
particularly if the purported evidence is within the control 
of VA.  

The evidence of record discloses that upon his initial 
application for disability compensation benefits in 1957, the 
veteran claimed that he had been treated at the VA Hospital 
in Minneapolis, Minnesota on May 27, 1957 for a right knee 
injury.  An attempt by the VA Regional Office in St. Paul, 
Minnesota in June 1957 to obtain those treatment records 
proved unsuccessful.  The Board notes, however, that the name 
of the veteran was erroneously listed in the June 1957 
document (VA Form VB 8-576a) that effected that attempt (the 
veterans middle name was listed as his last name, while his 
first name was not cited).  

Upon VA examination in July 1957, the veteran noted, by 
history, that because of his knee injury, he had fallen on 
several occasions, and on one occasion he had injured his 
right arm.  He indicated that X-rays of his knee and right 
arm had been taken at the VA hospital in Minneapolis.  He 
noted that his right arm would not straighten completely.  No 
diagnosis was made with regard to the veterans right arm or 
bilateral elbows in the July 1957 examination, however.  

During the course of a December 1994 hearing before the RO, 
the veteran referred to a specific incident that purportedly 
took place between 1953 and 1957 in which he claims to have 
been treated for injuries to his elbows at the Ft. Snelling, 
Minnesota VA Medical Facility (VAMC) following a fall that 
allegedly occurred due to the instability of his right knee.  
When the veterans claim was last before the Board in January 
1997, the Board referred to this alleged incident and 
requested that the RO to make an additional search for the 
specific Ft. Snelling VAMC treatment records referred to by 
the veteran.  Unfortunately, in making that request, the 
Board erroneously indicated that the alleged treatment had 
purportedly taken place in 1972, when in fact, the veteran 
had testified that the treatment had taken place between 1953 
and 1957.  

Given the specificity of the veterans allegations with 
respect to the purported evidence, and given the discrepancy 
in the Boards erroneous description of that evidence in the 
January 1997 remand, the Board believes that an additional 
attempt should be made to secure the records referred to by 
the veteran.  

The Board regrets any further delay in the disposition of the 
veterans claim, but is compelled to remand the case to the 
RO for the following action:  

1.  The RO should make an additional 
attempt to obtain all records of 
treatment of the veteran between 1953 and 
1957, inclusive, undertaken at the Ft. 
Snelling VA Outpatient Medical Treatment 
Center and/or the VA Minneapolis, 
Minnesota Medical Center.  Any records 
obtained should be associated with the 
veterans claims file.  

2.  If it is determined that there are no 
records available at the VA medical 
centers cited above, and if no other 
additional pertinent evidence is 
received, the RO should return the 
veterans claims file to the Board for 
further appellate review.  

3.  If, but only if, any records are 
obtained pursuant to item one, above, the 
RO should provide the veterans claims 
file to the same VA orthopedic examiner 
who had examined the veteran in October 
1997 pursuant to the Boards January 1997 
remand, if that examiner is available.  
The examiner should be asked whether, and 
if so, to what extent, the opinion 
contained in the October 1997 examination 
report should be amended in light of the 
new evidence obtained.  The examiner 
should be asked to provide a response in 
writing.  

4.  If any records are obtained pursuant 
to item one, above, and the orthopedic 
examiner who had examined the veteran in 
October 1997 is not available, the RO 
should schedule the veteran for another 
special orthopedic examination of his 
right knee and elbows.  The claims folder 
should be made available to the examiner 
prior to the studies to review the 
reports of previous treatment and 
examination.  The examiner should be 
asked to review the treatment records and 
determine if there is any etiological 
relationship between the service 
connected right knee disorder and any 
elbow disorder.  In particular, the 
examiner should be asked to determine if 
the right knee disorder aggravated any 
existing elbow disorder, and quantify the 
extent of any such aggravation.

5.  If, but only if, any additional 
evidence is obtained, and after the 
development requested in items 3 or 4 has 
been completed, the RO should then 
readjudicate the issue of entitlement to 
service connection for a bilateral elbow 
disorder, secondary to a service 
connected right knee disorder.  The RO 
should make a specific determination as 
to whether the right knee disorder either 
caused or aggravated an elbow disorder, 
and if aggravated, the extent of the 
aggravation.  If the benefit sought is 
not granted, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC).  The SSOC should provide the 
relevant laws and regulations, and the 
specific reasons and bases for the RO 
action.  The veteran and his 
representative should then be given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran in the 
development of his claim.  The Board intimates by this action 
no opinion as to the ultimate disposition warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
